DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 reads “wherein the second balloon is expanded to less than a systolic blood pressure of a patient with the aneurysm” whereas Claim 29 reads “wherein the second inflatable balloon is expanded to less than a systolic blood pressure of a patient with the aneurysm.” Both Claims 27 and 29 are being treated as functional limitations. 
	It should be noted that systolic blood pressure is a range of blood pressures bounded by both hypertensive and hypotensive blood flows in various patients. In the device of Agah, 

Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 reads “wherein the second balloon conforms to the shape of the aneurysm” whereas Claim 30 reads “wherein the second inflatable balloon conforms to the shape of the aneurysm.” Both Claims 28 and 30 are being treated as functional limitations. However, the term “conforms” implies that the balloon is being positively paired with a particular patient with a particular aneurysm. It is therefore unclear at what point infringement occurs. Examiner recommends language such as “conformable.” Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolik et al. (USPGPub 2011/0125132).

Re Claim 1, Krolik discloses a device for treating an aneurysm (Krolik Fig. 16 - the device of Krolik is suitable for treatment of an aneurysm without modification as a product of only intended use), comprising: a shaft (420, 430); a first balloon (459) attached to a first end (422) of the shaft (420, 430); and a second balloon (450) attached to a second end (424) of the shaft (420, 430) (Krolik ¶ 0254-0258), the second balloon (450) comprising a plurality of pores (Krolik ¶ 0165) for delivering a therapeutic agent to the aneurysm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064).

Re Claim 1, Agah discloses a device for treating an aneurysm (Agah Fig. 5 - the device of Agah is suitable for treatment of an aneurysm without modification as a product of only intended use), comprising: a shaft (260, 270); a first balloon (268) attached to a first end of the shaft (260, 270); and a second balloon (278) attached to a second end of the shaft (260, 270) (Agah ¶ 0081). However, Agah does not disclose the second balloon comprising a plurality of pores for delivering a therapeutic agent to the aneurysm. Boatman discloses a medical device (Boatman Fig. 6) comprising a balloon (212) wherein the balloon (212) comprises a plurality of pores (215) (Boatman ¶ 0062-0063) for even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores (Boatman ¶ 0010). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah to comprise a plurality of pores for delivering a therapeutic agent to an aneurysm, the configuration as disclosed by Boatman for even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores.

Re Claim 2, Agah in view of Boatman disclose all of the limitations of Claim 1. Agah further discloses wherein the first balloon (268) is positioned near a distal end of the shaft (260, 270) for anchoring the device and stopping downstream blood flow, and wherein the second balloon (278) is positioned near a proximal end of the shaft (260, 270) for stopping retrograde 

Re Claim 6, Agah discloses a catheter for treating an aneurysm (Agah Fig. 5 - the device of Agah is suitable for treatment of an aneurysm without modification as a product of only intended use), the catheter comprising: an elongate body (260, 270) configured to be introduced into a blood vessel, the elongate body (260, 270) having a proximal end, a distal end, and a main shaft (270) having a lumen (273) extending therethrough; a first inflatable balloon (268) coupled to the distal end of the elongate body (260, 270), the first inflatable balloon (268) having an interior volume in fluid communication with a first inflation lumen (263) (Agah ¶ 0082); and a second inflatable balloon (278) coupled to the elongate body proximally to the first inflatable balloon (268), the second inflatable balloon (278) having an interior volume in fluid communication with a second inflation lumen (274), wherein the second inflatable balloon (278) circumferentially surrounds the elongate body (260, 270) (Agah ¶ 0081- 0082; Figs. 5-10).
	However, Agah fails to disclose wherein the second inflatable balloon comprises a plurality of pores disposed on a surface of the second inflatable balloon configured to place the interior volume of the second inflatable balloon in fluid communication with an intravascular environment of the blood vessel. Boatman discloses a medical device (Boatman Fig. 6) comprising a balloon (212) wherein the balloon (212) comprises a plurality of pores (215) disposed on a surface of the balloon (212) configured to place the interior volume of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah to comprise a plurality of pores disposed on a surface of the second inflatable balloon configured to place the interior volume of the second inflatable balloon in fluid communication with an intravascular environment of the blood vessel, the configuration as disclosed by Boatman for even therapeutic agent delivery along the portion of the balloon comprising the plurality of pores.

Re Claim 7, Agah in view of Boatman disclose all of the limitations of Claim 6. Agah further discloses wherein the main shaft (270) extends through the second inflatable balloon (278) and the distal end of the main shaft (270) forms the distal end of the elongate body (260, 270) (Agah Figs. 5-7 - wherein when first catheter 260 is slidably received within second lumen 273, the distal end of second catheter 270 forms the distal end of the elongate body - ¶ 0082).

Re Claim 8, Agah in view of Boatman disclose all of the limitations of Claim 7. Agah also discloses wherein the first inflation lumen (263) and the second inflation lumen (274) are formed within the main shaft (270) (Agah Figs. 6 and 7).

Re Claim 9, Agah in view of Boatman disclose all of the limitations of Claim 6. Agah further discloses wherein the elongate body (260, 270) further comprises a second shaft (260) having a lumen (265) extending therethrough, the second shaft (260) being disposed within the lumen (273) of the main shaft (270), the first inflatable balloon (268) being coupled to a distal end of the second shaft (260) and the second inflatable balloon (278) being coupled to a distal end of the main shaft (270) (as seen in Agah Fig. 5).

Re Claim 22, Agah in view of Boatman disclose all of the limitations of Claim 9. Agah fails to disclose wherein the second inflatable balloon is generally a prolate spheroid shape forming an annular interior volume that surrounds the elongate body. Boatman discloses wherein the inflatable balloon (embodiment of Boatman Figs. 3 or 5) is generally a prolate spheroid shape forming an annular interior volume that surrounds an elongate body (38), wherein the shape of the balloon is dependent on the intended use in a body vessel (Boatman ¶ 0049). Furthermore, Agah provides guidance on changing the size and/or shape of its balloons while maintaining functionality (Agah ¶ 0153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the second inflatable balloon of Agah in view of Boatman to be generally a prolate spheroid shape forming an annular interior volume that surrounds the elongate body, the configuration as disclosed by Boatman wherein the shape of a balloon is dependent on the intended use in a body vessel.
	In addition, Agah discloses its second inflatable balloon (278) forming an annular interior volume that surrounds the elongate body (260, 270) (as seen in Agah Figs. 5 and 7), and with regard to balloon shape, it would have been an obvious matter of design choice to modify In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 24, Agah in view of Boatman disclose all of the limitations of Claim 9. Agah further discloses wherein the maximum expanded diameter of the second inflatable balloon (278) is greater than the maximum expanded diameter of the first inflatable balloon (268) and wherein the length of the expanded second inflatable balloon (278) is greater than the length of the expanded first inflatable balloon (268) (as seen in Agah Fig. 5).

Re Claim 25, Agah in view of Boatman disclose all of the limitations of Claim 9. However, Agah fails to disclose wherein a third inflatable balloon disposed within the interior volume of the second inflatable balloon, the third inflatable balloon having an interior volume in fluid communication with a third inflation lumen, where in expansion of the third inflatable balloon is configured to at least partially expand the second inflatable balloon, and wherein expansion of the third inflatable balloon is configured to facilitate expulsion of at least a partial volume of 
	Boatman discloses an interior inflatable balloon (214) disposed within the interior volume of the balloon (212), the interior inflatable balloon (214) having an interior volume in fluid communication with an inflation lumen (as seen in Boatman Fig. 6), wherein expansion of the interior inflatable balloon (214) is configured to at least partially expand the balloon (212), and wherein expansion of the interior inflatable balloon (214) is configured to facilitate expulsion of at least a partial volume of inflation fluid disposed within the interior volume of the balloon (212) through the pores (215) into the intravascular environment (Boatman ¶ 0062- 0063) to provide a substantially equal rate, volume, pressure, or any combination, of fluid flow through the pores of the outer balloon at a fixed fluid delivery pressure (Boatman ¶ 0010).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second inflatable balloon to include a third inflatable balloon disposed within the interior volume of the second inflatable balloon, the third inflatable balloon having an interior volume in fluid communication with a third inflation lumen, wherein expansion of the third inflatable balloon is configured to at least partially expand the second inflatable balloon, and wherein expansion of the third inflatable balloon is configured to facilitate expulsion of at least a partial volume of inflation fluid disposed within the interior volume of the second inflatable balloon through the pores into the intravascular environment as disclosed by Boatman to provide a substantially equal rate, volume, pressure, or any combination, of fluid flow through the pores of the outer balloon at a fixed fluid delivery pressure.

Re Claim 26, Agah in view of Boatman disclose all of the limitations of Claim 1. As recited in the rejection of Claim 1 above, the device of Agah in view of Boatman comprises a plurality of pores on the second balloon. It is well-established that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114-II; Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Therefore, the device of Agah in view of Boatman can be configured by one of ordinary skill in the art to place an interior volume of the second balloon in fluid communication with an intravascular environment of the aneurysm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krolik et al. (USPGPub 2011/0125132) in view of Biggs et al. (USPGPub 2007/0282422) and further in view of Ren et al. (USPGPub 2008/0249299).

Re Claim 5, Krolik discloses all of the limitations of Claim 1. Krolik discloses a kit including the device of Claim 1 and a hydrolyzer (Krolik ¶ 0132, 0296 - contrast media). Krolik fails to disclose a kit including PGG. Biggs discloses a kit including a catheter and PGG for the treatment of an aneurysm (Biggs ¶ 0007-0008; Abstract; Claim 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Krolik purified pentagalloyl glucose (PGG) as disclosed by Biggs for the treatment of aneurysms. Krolik in view of Biggs fail to disclose purified pentagalloyl glucose 
	Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of PGG having a purity of greater than 98% substantially overlaps and thus anticipates the claimed range of PGG having a purity greater than or equal to 99%.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 1 above, and further in view of Biggs et al. (USPGPub 2007/0282422) and further in view of Ren et al. (USPGPub 2008/0249299).

Re Claim 5, Agah in view of Boatman disclose all of the limitations of Claim 1. Agah discloses a kit including the device of Claim 1 and a hydrolyzer (Agah ¶ 0140, 0056 - contrast 
	Agah in view of Boatman and further in view of Biggs fail to disclose purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99%. Ren discloses purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99% wherein PGG is a useful pharmaceutical agent (Ren ¶ 0008, 0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Agah in view of Boatman and further in view of Biggs purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99% as disclosed by Ren wherein PGG is a useful pharmaceutical agent.
	Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of PGG having a purity of greater than 98% substantially overlaps and thus anticipates the claimed range of PGG having a purity greater than or equal to 99%.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 6 above, and further in view of Biggs et al. (USPGPub 2007/0282422) and further in view of Ren et al. (USPGPub 2008/0249299).

Re Claims 12 and 14, Agah in view of Boatman disclose all of the limitations of Claim 6. Agah discloses a kit including the device of Claim 6 and a hydrolyzer (Agah ¶ 0140, 0056 - contrast media). However, Agah in view of Boatman fail to disclose a kit including PGG. Biggs discloses a kit including a catheter and PGG for the treatment of an aneurysm (Biggs ¶ 0007- 0008; Abstract; Claim 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Agah in view of Boatman purified pentagalloyl glucose (PGG) as disclosed by Biggs for the treatment of aneurysms. Agah in view of Boatman and further in view of Biggs fail to disclose purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99%. Ren discloses purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99% wherein PGG is a useful pharmaceutical agent (Ren ¶ 0008, 0015). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the kit of Agah in view of Boatman and further in view of Biggs purified pentagalloyl glucose (PGG) having a purity greater than or equal to 99% as disclosed by Ren wherein PGG is a useful pharmaceutical agent. Furthermore, prior art which teaches a range within, overlapping, or touching the claimed Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of PGG having a purity of greater than 98% substantially overlaps and thus anticipates the claimed range of PGG having a purity greater than or equal to 99%. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 1 above, and further in view of Fulton (USPGPub 2019/0070026).

Re Claim 27, Agah in view of Boatman disclose all of the limitations of Claim 1. Agah in view of Boatman fail to disclose wherein the second balloon is expanded to less than a systolic blood pressure of a patient with the aneurysm. Fulton discloses a device for treating an aneurysm wherein a balloon is expanded to less than a systolic blood pressure of a patient with an aneurysm to prevent damaging the vessel wall or weakening the vessel wall which could lead to immediate or delayed rupture (Fulton ¶ 0046-0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah in view of Boatman to be expanded to less than a systolic blood pressure of a patient with the aneurysm, a similar configuration as disclosed by Fulton to prevent damaging the vessel wall or weakening the vessel wall which could lead to immediate or delayed rupture.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 1 above, and further in view of Ogle et al. (USPGPub 2012/0323211). 

Re Claim 28, Agah in view of Boatman disclose all of the limitations of Claim 1. Agah in view of Boatman fail to disclose wherein the second balloon conforms to the shape of the aneurysm. Ogle discloses a device for treating an aneurysm comprising a balloon wherein the balloon conforms to the shape of the aneurysm wherein more compliant balloons do not apply excessive force to vessel walls that are irregular resulting from the aneurysm (Ogle ¶ 0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah in view of Boatman to conform to the shape of the aneurysm as disclosed by Ogle wherein more compliant balloons do not apply excessive force to vessel walls that are irregular resulting from the aneurysm.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 6 above, and further in view of Fulton (USPGPub 2019/0070026).

Re Claim 29, Agah in view of Boatman disclose all of the limitations of Claim 6. Agah in view of Boatman fail to disclose wherein the second balloon is expanded to less than a systolic .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agah et al. (USPGPub 2016/0082178) in view of Boatman (USPGPub 2009/0254064) as applied to Claim 6 above, and further in view of Ogle et al. (USPGPub 2012/0323211). 

Re Claim 30, Agah in view of Boatman disclose all of the limitations of Claim 6. Agah in view of Boatman fail to disclose wherein the second balloon conforms to the shape of the aneurysm. Ogle discloses a device for treating an aneurysm comprising a balloon wherein the balloon conforms to the shape of the aneurysm wherein more compliant balloons do not apply excessive force to vessel walls that are irregular resulting from the aneurysm (Ogle ¶ 0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second balloon of Agah in view of Boatman to conform to the shape of the aneurysm as disclosed by Ogle wherein more .

Response to Arguments
Applicant’s arguments filed 11/24/2021 with respect to the claim objection of Claim 23 have been fully considered and are persuasive.  The claim objection of Claim 23 has been withdrawn. 

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Under the 102(a)(1) header of Page 5 of the response, applicant argues “Claim 1 is patentable over Krolik since Krolik does not expressly or inherently disclose a device for treatment of an aneurysm as recited in the preamble of Claim 1.” However, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114-II; Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). In the present case, applicant has not disputed whether Krolik teaches all of the structure of independent Claim 1. Therefore, it is improper for applicant to dispute the function of the Krolik device wherein one of ordinary skill in the art of balloon catheters would recognize that the device of Krolik could be configured to treat a variety of diseases, including an aneurysm.
	At the top of Page 7 of the response, applicant argues prior art Agah in view of Boatman fail to make obvious independent Claims 1 and 6 because neither Agah nor Boatman “teach or Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). In the present case, applicant has not disputed that Agah in view of Boatman comprise all of the structure of independent Claims 1 and 6. Therefore, it is improper for applicant to dispute the function of the Agah in view of Boatman device wherein one of ordinary skill in the art of balloon catheters would recognize that the device of Agah in view of Boatman could be configured to treat a variety of diseases, including an aneurysm. 
	In the middle of Page 7, applicant goes on to argue the following:
There does not appear to be a reason to combine these references for the stated purposes or success of each. For example, Agah aims to deliver a fluid more systemically, while Boatman aims to deliver fluid very locally where the balloon meets the wall of the vessel. In terms of success, combining the porous balloon of Boatman with the two-balloon system of Agah would cause a “leak” past one of the occlusion balloons of Agah, which would render the occlusion element’s function inoperable. 
Both Agah and Boatman are directed to balloon catheters and are classified in similar areas of search and consideration. Motivation to modify Agah with the teachings of Boatman are 
	Regarding applicant’s “leak” argument, it is unclear how a leak would occur where the proximal end of the second inflation balloon is placed at the entrance of the aneurysm prior to its inflation. In addition, Boatman indicates a sealing of a body vessel lumen with an inner balloon while a porous outer balloon administers a therapeutic agent (Boatman ¶ 0007). It is examiner’s position that one of ordinary skill in the art of balloon catheters would recognize that the device of Agah, when modified by Boatman, could isolate upstream and downstream flow while providing for selective delivery of therapeutics and/or contrast agents through the balloons themselves.
	Thereafter, applicant argues “Agah teaches the delivery of biologics/cells through an atraumatic infusion port” and that these cells could not be delivered through the pores of the Agah in view of Boatman device. However, Agah teaches the delivery of cells as a non-limiting example of what can be supplied by the Agah device where Agah teaches “perfusion of therapeutic agents/cells/drugs” (Agah ¶ 0044-0045). Furthermore, perfusion in the Agah device takes place through infusion aperture 279, Agah Fig. 5. At no point does examiner propose 
	Applicant argues in the last paragraph of Page 7 of the response that Agah’s balloons could not be modified to less than systolic blood pressure of a patient (relating to Claims 27 and 29). However, Agah is silent as to blood pressure and there is no disclosure in primary reference Agah teaching away from Claims 27 and 29. In the present case, the claims are directed to a device, not a method, and therefore, in the operation of the device of Agah, there exists a point in time where the inflation pressure is less than systolic blood pressure (e.g. the device is in the process of being inflated to systolic pressure). Even though the invention of Agah is intended to be further inflated, this state of intermediate inflation would create a device where the balloon is (albeit temporarily) inflated to a pressure “less than systolic pressure”.
	At the top of Page 8 of the response, applicant argues “neither Agah nor Boatman appreciate the benefit of using a multi-balloon system such that a balloon near/within an aneurysm can be inflated to a lower pressure (i.e., less than systolic pressure) than another balloon that blocks arterial blood flow (e.g., the “first balloon" as disclosed in the Present Application), which may, for example, allow for expansion of a balloon in a more sensitive area of the vasculature, such as where an aneurysm is located. Appreciation of benefits is not a legal standard upon which a 103 rejection is overturned. This applies to the first full paragraph on Page 8 of the response as well. 

Applicant’s arguments with respect to Claims 26-30 and prior art Krolik have been considered but are moot because the new ground of rejection does not rely on any reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/30/2021